Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 
Claim Status
Applicant’s claim amendments and arguments in the response filed 23 May 2022 are acknowledged. 
Claims 19, 23, 27, 31, 33, 34 & 36-44 are pending. 
Claims 1-18, 20-22, 24-26, 28-30, 32 & 35 are cancelled.
Claims 39-44 are new.
Claims 19, 23, 27, 31, 33, 34, 36 & 38 are amended. 
No claims are withdrawn. 
Claims 19, 23, 27, 31, 33, 34 & 36-44 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
 
Examination on the merits is extended to the extent of the following species:
one amino functional silicone-bis(C13-15 alkoxy) PG-amodimethicone;
nonionic silicone polymer-divinyldimethicone/dimethicone copolymer;
one ampholytic polymer-polyquaternium-53;
at least one cationic surfactant- dipalmitoylethylhydroxyethylmonium methosulfate, behentrimonium chloride, and cetrimonium chloride;
 At least non-silicone fatty compound- cetyl esters, cetyl alcohol, C14-15 alcohols, cetearyl alcohol, isotridecyl alcohol and myristyl alcohol;
At least one nonionic surfactant- C12-C13 Pareth-3 and C12-C13 Pareth-23; 
Thickening agent- present: hydroxyethylcellulose; 
At least one water-soluble solvent- isopropyl alcohol and glycerin;
-and-
At least one additional component- water, preservatives, pH adjuster and fragrance.
 

New & Maintained Objections/Rejections
Claim Objections
Claims 39, 40 and 43 are objected to because of the following informalities: 
Claim 39 (h) has improper conjugation, “reciting “a thickening agents”.
Claim 40 is missing the conjunction, “and” at the end of a list. Applicant may wish to consider whether an amendment to recite “chosen from hydroxyethylcellulose…hydroxypropyl methyl cellulose and methyl hydroxyethylcellulose” would obviate the objection.
Claim 43 is missing the preposition, “from”. “[A]dditional components chosen from preservatives…”
Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 40 & 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 depends from cancelled claim 35. Thereby the dependency of the claim is unclear.
Claim 40 depends from cancelled claim 29. Thereby the dependency of the claim is unclear.
Claim 41 is rejected under 35 USC 112(b) because it depends from indefinite claim 40 and does not clarify the issue.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

*Note: Claims 40 and 41 are interpreted as depending from claim 39. Claim 39 (h) is interpreted as requiring just one, singular thickening agent (i.e. “a thickening agent”).
Claims 40 & 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 40 & 41 ultimately depend from claim 39. Claim 39 recites a thickening agent. Claims 40 & 41 now expand the number of thickening agents by reciting “one or more thickening agents.”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19, 23, 27, 31, 33, 34 & 36-44 are rejected under 35 U.S.C. 103 as being unpatentable over Molenda (US 2011/0165103; previously cited), Salvador (US 2004/0115155; previously cited), Walker (US 2016/0175209; previously cited), Bourdin (FR 2999077; 2014; previously cited) and Parsons (Published: 03/14/2016; previously cited).
*Note: All references refer to the English language translation.
Claim Interpretation: Claim 19 recites “optionally rinsing the hair conditioning composition from the hair”.  New claim 39 recites “optionally, about 0.1 to 5 wt.% of one or more nonionic surfactants. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04). 
Claim 37 is interpreted as if it depends from independent claim 19. Claims 40 & 41 are interpreted as if they depend from claim 39.

With regard to claims 19, 23, 27, 31, 33, 34 & 36-44, and the elected species, Molenda teaches an aqueous conditioning composition for hair that have a pH “most preferably 3.5 to 5 (abstract & [0083]). Molenda teaches the inventive composition is applied to hair and is optionally rinsed off from hair after a processing time of 1 to 30 min (i.e. rinsing the hair conditioning composition from hair; [0012]). Molenda teaches the inventive composition comprises an aqueous emulsion of divinyldimethicone/dimethicone copolymer, in an amount of 0.01 to 10% by weight, which conditions damaged and healthy hair excellently homogeneously so that hair becomes combabale [sic], has shine, elasticity, volume, body and manageable ([0009] & [0017]). Molenda teaches the aqueous emulsion of divinyldimethicone/dimethicone copolymer comprises C12-13 Pareth-23 and C12-13 Pareth-3 as non-ionic emulsifiers and is sold under the trade name Dow Corning HMW 2220 [0018]. Molenda teaches the conditioning composition used in the method comprises at least one cationic polymer as conditioning agent which may be polyquaternium-53 in an amount of 0.01-10% by weight calculated to the total composition ([0023] & [0031]). Molenda teaches the conditioning composition used in the method comprises one or more cationic surfactant(s) which may be behentrimonium chloride and cetyltrimethyl ammonium chloride in an amount of 0.01-10% by weight (i.e. cetrimonium chloride; [0028], [0029] & [0031]). Molenda teaches the composition used in the method comprises additionally at least one C8-24 fatty alcohol which include myristyl alcohol, cetearyl alcohol, and cetyl alcohol in an amount which is less than usually 20% by weight ([0080]). Molenda teaches the composition used in the method contains water, nonionic conditioning agents which may be glycerin; organic solvents which may be isopropanol; preservatives; fragrance; salts including sodium chloride; and pH adjusting agents (abstract; [0022], [0036], [0038], [0081], [0084] & [0088] & [0128]). Molenda teaches organic solvents, which include isopropanol, in a concentration which “should not exceed 10 % by weight” [0038]. Molenda teaches the preservative, ethylene diarnine tetraacetic acid, has a “typical useful concentration range of 0.01-2.5% by weight [0082]. Molenda in Examples 8-12 teaches inclusion of glycerin in an amount of 3% of the hair conditioner (i.e. water-soluble solvents; pg. 9-10).  Molenda teaches the aqueous conditioning composition for hair which is typically used after use of cleansing compositions (abstract & [0014]). Molenda teaches despite conditioning compositions for hair having been known for ages, consumers with damaged hair often are not satisfied with the hair conditioning effect of known conditioners because in case they chose a rich conditioner the hair afterwards does not have any volume and/or body and after a lighter conditioner is used the hair is not conditioned enough so that it is not comb-able, does not appear shiny and not manageable ([0002] & [0007]). Thereby, there is still need for improvements ([0002] & [0007]).
Molenda does not teach inclusion of bis(C13-15 alkoxy) PG-amodimethicone and its amount, the range for the amount of water, dipalmitoylethylhydroxyethylmonium methosulfate, cetyl esters, C15 alcohols, isotridecyl alcohol and hydroxyethylcellulose or the method step of “after applying the hair conditioning composition to the hair and optionally rinsing the hair conditioning composition from the hair, cleansing the hair with a shampoo…”
In the same field of invention, Salvador teaches a hair conditioning composition which comprises about 20% to about 95% water and about 0.01% to about 10% of a silicone compound being a hydrophilic silicone ([0043] & [0097]). Salvador teaches Bis (C13-C15 Alkoxy) PG Amodimethicone as a commercially available hydrophilic silicone for use in the hair conditioner as a silicone conditioning agent ([0100], [0105] & [0108]). Salvador teaches the combination of a high melting fatty compound, together with a cationic surfactant and an aqueous carrier, provides a gel matrix which is suitable for providing various conditioning benefits such as slippery and slick feel on wet hair, and softness, moisturized feel, and fly-away control on dry hair ([0086]). Salvador teaches inclusion of cetyl stearate and cetyl palmitate (i.e. cetyl esters) as the high melting point fatty compounds in an amount of about 0.1% to about 15% ([0088] & [0091]). Salvador teaches inclusion of hydroxyethyl cellulose as a cellulose polymer useful in the invention to provide hair volume control benefits while not deteriorating conditioning benefits such as fly-away control ([0046] & [0050]). Salvador teaches the cellulose polymers, which include hydroxyethyl cellulose, in an amount from about 0.001 to about 5 % ([0048] & [0050]).
In the same field of invention, Walker teaches a high conditioning composition comprising from about 0.1% to about 20% of a lipid being one or more unsaturated fatty materials selected from a group consisting of an unsaturated fatty acid; an unsaturated fatty alcohol; an unsaturated amine; an unsaturated amide; and an unsaturated phospholipid (abstract). Walker teaches inclusion of about 0.05% to 20% of a lipid enhancing agent which may be tridecyl alcohol (1-tridecanol, tridecanol, isotridecanol/isotridecyl alcohol), myristyl alcohol (1-tetradecanol), pentadecyl alcohol (1-pentadecanol, pentadecanol; i.e. c15 alcohol), cetyl alcohol, stearyl alcohol and cetearyl alcohol ([0031] & Examples). Walker teaches “lipid enhancing agent" is a material which further improves upon the hair fiber benefit provided by the lipid such as decreased combing ([0024]).
In the same field of invention, Bourdin teaches compositions which are hair compositions which are preferably conditioners (pg. 10). Bourdin teaches the surfactants for use in the composition include more particularly from behenyltrimethylammonium chloride, cetyltrimethylammonium chloride, and dipalmitoylethylhydroxyethylammonium methosulphate in an amount between 0.01 and 30% by weight (pg. 4; claims 6 & 7).
Parsons teaches the internet's current favorite hair hack is the “Reverse Wash System” (pg. 2). It's actually a method to achieve more voluminous hair by applying conditioner before shampoo (pg. 2). Parsons teaches the Reverse Wash System is very simple (pg. 3). “1 Apply conditioner to wet hair. Let it soak in for a minute or more. Rinse! 2 Shampoo as you would normally. So there you have it!” (i.e. applying a hair conditioner to hair immediately prior to cleansing the hair; pg. 3). Parsons teaches the reverse wash system permitted wide-toothed combs easily to comb through hair and the hair had noticeably increased volume (pg. 5 & 6).  The hair still had volume even after heat styling (pg. 11).  Parsons teaches hair was incredibly soft and frizz-free in addition to having more volume (pg. 15).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 

Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Molenda’s composition and method by modifying the amount of water to be about 20% to about 95% , the amount of glycerin to be 3% and the amount of isopropanol to an amount exceeding 10 %, and adding about 0.01% to about 10% Bis (C13-C15 Alkoxy) PG Amodimethicone, about 0.1% to about 15% cetyl stearate and cetyl palmitate (i.e. cetyl esters), 0.001 to about 5 % hydroxyethylcellulose, about 0.05% to 20% of lipid enhancing agents including tridecyl alcohol (1-tridecanol, tridecanol, isotridecanol/isotridecyl alcohol) and pentadecyl alcohol (1-pentadecanol, pentadecanol; i.e. c15 alcohols), and 0.01-30% by weight dipalmitoylethylhydroxyethylammonium methosulphate and applying the hair conditioning composition to wet hair, letting it soak in for a minute or more, rinsing, and then shampooing as suggested by the combined teachings of  Molenda, Salvador, Walker, Bourdin and Parson because these prior art references are directed to hair conditioners which condition and volumize hair and a method to do so. Bis (C13-C15 Alkoxy) PG Amodimethicone is a hydrophilic silicone hair conditioning agent; dipalmitoylethylhydroxy- ethylmonium methosulfate is a preferred surfactant for hair conditioners that is functionally equivalent to Molenda’s behentrimonium chloride and cetyltrimethyl ammonium chloride hair conditioning surfactants; cetyl stearate and cetyl palmitate (i.e. cetyl esters) are high melting point fatty compounds used in hair conditioners which interact with other reagents to produce a gel matrix to provide conditioning benefits; tridecyl alcohol (1-tridecanol, tridecanol, isotridecanol/isotridecyl alcohol) and pentadecyl alcohol (1-pentadecanol, pentadecanol; i.e. c15 alcohol) functionally equivalent to Molenda’s fatty alcohols all of which are taught as lipid enhancing agents in hair conditioners; and hydroxyethylcellulose is cellulose polymer used in hair conditioners to provide hair volume control benefits while not deteriorating conditioning benefits. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to meet the needs of the consumer by providing a composition and method for conditioning damaged hair which increases conditioning and decreases combing and fly-away control while still providing noticeably increased volume.
With regard to the recited pH range and amounts of Bis (C13-C15 Alkoxy) PG Amodimethicone/ aminofunctional silicone, divinyldimethicone/dimethicone copolymer/nonionic silicone polymer, polyquaternium-53/ampholytic polymer, dipalmitoylethylhydroxyethylmonium methosulfate + behentrimonium chloride+ cetrimonium chloride/cationic surfactant, water, hydroxyethyl cellulose/thickening agent, fatty alcohol/non-silicone fatty compound, glycerin + isopropanol/ water-soluble solvent,  the combined teachings Molenda, Salvador, Walker and Bourdin suggest the parameters with amounts that overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments 
Applicant argues none of Molenda’s exemplified formulations contain an ampholytic polymer (i.e. polyquaternium-53; reply, pg. 7). Applicant argues Polyquaternium-53 is included in a long list of reagents and thereby, Molenda is not the closest prior art (reply, pg. 7-8). Applicant continues to argue their side-by-side comparison of a composition previously supplied in a declaration is the closest prior art (reply, pg. 7-8). Applicant argues Molenda is a hypothetical example (pg. 9). Applicant further argues "[a]pplicant cannot be required to compare the claimed invention with an invention suggested by a combination of references relied upon by the examiner in a 103 rejection. See, e.g. Jean Witz, Quality Assurance Specialist TCJ600 ("37 C.F.R. § 1.132 Practice").3 Accordingly, it is improper to require the comparison set forth in the Final Office Action” (reply, pg. 9). 
This is not persuasive. Table 2 Comparative Commercial Reverse Wash Conditioner is disclosed by Applicant to consist of:

    PNG
    media_image1.png
    304
    323
    media_image1.png
    Greyscale
. 
When correlated to the recited claims, Table 2-Comparative Commercial Reverse Wash Conditioner comprises an amino functional silicone (i.e. amodimethicone), nonionic silicone polymer (i.e. dimethicone), at least one cationic surfactant (i.e. cetrimonium chloride and behentrimonium chloride) and at least one non-silicone fatty compound (i.e. cetearyl alcohol). In other words, Table 2-Comparative Commercial Reverse Wash Conditioner lacks an ampholytic polymer which Applicant’s representative argues is an inventive feature of their composition.  Molenda’s inventive conditioner comprises nonionic silicone polymer (i.e. dimethicone), a second nonionic silicone polymer (i.e. divinyldimethicone/dimethicone copolymer; elected species), ampholytic polymer (i.e.polyquaternium-53, elected species), at least one cationic surfactant (i.e. cetrimonium chloride and behentrimonium chloride, elected species) and at least one non-silicone fatty compound (i.e. cetearyl alcohol and cetyl alcohol, elected species; Molenda -[0018], ([0023],  [0028], [0029], [0031 & ([0080]).  In other words, Molenda’s composition comprises “a unique combination of at least two silicones and an ampholytic polymer” (i.e. dimethicone, divinyldimethicone/dimethicone copolymer, and polyquaternium-53) as argued by Applicant, contains the inventive feature of an ampholytic polymer, and is the closest prior art.
With regard to Applicant’s argument that Molenda does not exemplify a formulation comprising Polyquaternium-53, Applicant is arguing preferred embodiments. Exemplification is not the standard for obviousness. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).  Molenda even teaches Polyquaternium-53 as a “typical example” of a cationic polymer for inclusion in their composition [0023].
With regard to Applicant’s argument that they are being required to compare the claimed invention with an invention suggested by a combination of references …” (emphasis added) this is incorrect. As described above, Molenda contains the inventive feature of an ampholytic polymer, and is the closest prior art. Molenda teaches the inventive conditioner comprises nonionic silicone polymer (i.e. dimethicone), a second nonionic silicone polymer (i.e. divinyldimethicone/-dimethicone copolymer; elected species), ampholytic polymer (i.e.polyquaternium-53, elected species), at least one cationic surfactant (i.e. cetrimonium chloride and behentrimonium chloride, elected species), water and at least one non-silicone fatty compound (i.e. cetearyl alcohol and cetyl alcohol, elected species; Molenda -[0018], ([0023],  [0028], [0029], [0031 & ([0080]).  Molenda is in the same field of invention and is also drawn to solving the problem of consumers with damaged hair not being satisfied with the hair conditioning effect of known conditioners because in case they chose a rich conditioner, the hair afterwards does not have any volume and/or body, and after a lighter conditioner is used the hair is not conditioned enough so that it is not comb-able, does not appear shiny and not manageable ([0002] & [0007]). This is the conditioner that Applicant should focus on in the reverse wash method. To be clear, the examiner is not requiring a hair conditioner composition made by the combined teachings of Molenda, Salvador, Walker, and Bourdin.

Applicant reiterates the rejection should be withdrawn because it is in contradiction to accepted wisdom and lacks predictability (reply, pg. 9-10). Applicant argues it is customary in the art to use conditioners after shampooing the hair and Parsons teaches that accepted wisdom requires conditioners be used after shampooing hair (reply, pg. 8-9). Applicant further reiterates Molenda teaches it is customary to use conditioners after shampooing (reply, pg. 10). Applicant repeats Parsons warns against proceeding against accepted wisdom in the art; Parsons uses conditioner/shampoo combination that is specifically designed for use in a reverse-wash method while the conditioners of Molenda, Salvador, Walker and Bourdin are not designed for reverse washing (reply, pg. 10-11).  Applicant also argues the title of the Parsons article communicates unpredictability, even when using conditioners and shampoos were specifically designed and marketed for use in a reverse-wash, because the title indicates skepticism by asking "Does The Reverse Hair Washing Method Really Work?" (reply, pg. 10-11).
Applicant’s argument is not persuasive. With regard to Applicant’s argument that the rejection based upon conditioning hair prior to shampooing is a contradiction to accepted wisdom in the art, Parson teaches the ordinary skilled artisan at the time of filing knew the method steps of conditioning hair prior to shampooing and found it favorable.  Specifically, Parsons teaches the Reverse Wash System is “the internet’s current favorite hack” (Parsons, pg. 2). Thereby, conditioning one’s hair before shampooing is not a contradiction to accepted wisdom because it is a method having favor with the ordinary artisans in the field.
With regard to the arguments that Parsons warns against proceeding against accepted wisdom in the art, communicates unpredictability in the art by using a conditioner/shampoo combination that is specifically designed for use in a reverse-wash method, and having a skeptical title, Applicant is not considering the teachings of Parsons in their entirety.  Parsons does not communicate unpredictability, and after conveying her experience with the Reverse Wash System, indicates the method produces favorable results.  Specifically, Parson’s teaches the Reverse Wash System (i.e. a method of applying conditioner before you shampoo) is the internet’s current favorite hack and that no expensive “hair gadgets and potions” are necessary (emphasis added; pg. 2). Parsons further teaches to the consumer “you already have everything you need” (i.e. conditioner and shampoo; emphasis added; pg. 3).  Parsons further directs the reader to try the Reverse Wash System, and does so without stipulating that the products must be specifically designed for reverse washing. “Now get out there, take a shower backwards, and report back!” (reply, pg. 16). Thereby, Parsons teaches the method does not require a conditioner/-shampoo combination that is specifically designed for use in a reverse-wash method.  The results are reasonably predictable because no special “potions” are required and the common reader “already [has] everything [they] need” (i.e. whatever shampoo and conditioner formulations the multitude of consumers have on-hand), Parsons recommends the reverse washing method to others, and directs the reader to try the reverse washing method (pg. 16). Absolute predictability is not a necessary prerequisite to a case of obviousness (MPEP 2145). Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient (MPEP 2145). The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.(MPEP 2145).  
With particular regard to the argument that Parsons warns against the Reverse Wash System, contrary Applicant’s assertions, Parsons finds the method favorable and excitedly recommends it. “I would recommend the Reverse Wash System to anyone seeking to effortlessly increase their hair’s volume. I actually couldn't wait to recommend the system to all of my fine and limp haired friends… I'm also proof that it's an equally great technique for those rocking thick hair. I definitely encourage anyone reading to try out the reverse wash method for themselves” (pg. 16). While Parsons does state “*Warning: Not all shampoo and conditioners are created for this purpose. You're best off using a system that's designed to work in reverse” (emphasis added; pg. 2).  Parsons reiterates “[a]nd while you already have everything you need, it's recommended to use a shampoo-conditioner combo that's specifically formulated for this purpose” (emphasis added; pg. 3). Parsons also teaches that no expensive hair gadgets and potions are necessary. The ordinary skilled artisan, when taking Parsons’ teachings in their entirety, would recognize that the method may be practiced with traditional shampoo and conditioners because Parsons does not disparage use of traditional shampoos and conditioners. She only states that one is “best off using a system that’s designed to work in reverse” (emphasis added; reply, pg. 2). “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). The system disclosed by Parsons that is designed to work in reverse is a preferred embodiment. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

In arguing secondary considerations, Applicant reproduces and describes Examples 1 & 2 (i.e. conditioner composition and reverse wash routine; pg. 11-16). Applicant argues the conditioners of Molenda, Salvador, Walker and Bourdin are traditional conditioners and the data provided in the specification is the proper side-by-side comparison which is “reverse-wash routine with a commercial benchmark conditioner for use in a reverse-wash routine” (i.e. Table 2-Comparative Commercial Reverse Wash Conditioner; reply, pg. 12-13 & 16). Applicant argues the inventive features of conditioner used in their method is “[t]he conditioners of the instant case, however, which include a unique combination of at least two silicones and an ampholytic polymer, facilitate durable conditioning effects that withstand subsequent shampooing” (reply, pg. 8).

In arguing secondary considerations, Applicant compared the reverse wash hair conditioner of Example 1 and a comparative commercial reverse wash conditioner in a reverse wash routine against “a usual shampoo and conditioner used in a conventional shampoo-conditioner routine” which is that described in Table 2 (reply, pg. 12-14).  Applicant compared the inventive reverse wash routine and the commercial reverse wash conditioner in a home use test with 11 volunteers over the course of a week who evaluated these tests against their regular routine (reply, pg. 13). Applicant explains their data in that if a participant rated an evaluated hair characteristic at least 0.3 higher than their usual routine, it is denoted with an up-arrow; if the hair characteristic was found to be 0.3 points lower than their regular routine it is denoted with a down-arrow (reply, pg. 14). If the hair characteristics were found to be equivalent among the participants’ regular routine and the comparative routine or the reverse wash routine, an equal sign was used (reply, pg. 14). Applicant argues the inventive reverse wash routine was equivalent or better than the volunteers’ own regular routine (reply, pg. 15). Applicant argues the commercial reverse wash routine performed worse than the volunteers’ regular routine (reply, pg. 11 & 14). Applicant alleges it was significant and surprising that the reverse wash routine performed better than the volunteers' regular routine and better than the commercial benchmark routine (reply, pg. 15).
	Applicant also performed comparison of the Inventive Formula (Table 1) and the Comparative Formula (Table 2) on the hair of the heads of 10 human panelists having a fine hair diameter, lightly sensitized, and medium to long hair length  in a salon by expert hair stylists (reply, pg. 14). The panelists had the inventive conditioner placed on one half of their head and the comparative commercial conditioner placed on the other half (reply, pg. 14). The hair was rinsed. Applicant states the “Inventive Formula rated slightly higher for ease of detangling, with a tendency to also be easier to comb and pass fingers through; on dry hair, the Inventive Formula continued to trend higher for ease of combing. The amount of weight is significantly lower on wet hair for the Inventive Formula. Dry hair performance have equal ratings especially for attributes pertaining to volume and trending slightly higher for dry combing” (emphasis added, reply, pg. 14). 
Applicant reiterates “the inventive conditioning composition as used in a reverse wash routine provided at least equivalent and typically better performance in key conditioning attributes compared to the comparative product, even after the shampooing and rinsing steps” (emphasis added, reply, pg. 16). Applicant further alleges “the negative effects of heavy coating or a coated feel to the hair which are imparted by conditioners (especially silicone-containing conditioners) used according to traditional or conventional routines can be minimized when the hair is treated according to the invention” (reply, pg. 16).
	Applicant’s argument is not persuasive. First the proffered data is not commensurate in scope with the claims. Claim 19 is generic to the amounts of all reagents, and generic to the cationic surfactant and non-silicone fatty compound. However, Applicant’s inventive formulation used in the inventive method contains singular regents used in a single amount.  Further, the claims do not recite anything specific to the shampoos used in the method, yet the specification states “[t]he shampoos used in the routines (regimens) mainly comprise anionic sulfate surfactants and amphoteric surfactants” (specification, pg. 58). This is important as the shampoo in the reverse wash routine may effect detangling, ease of combing, conditioned feel and etc. Due to this, Applicant also has not shown the improved results over the entire recited genera. With Applicant’s allegation that improvement of the inventive reverse wash routine over the commercial reverse wash routine and the volunteers’ own routines as being surprising, Applicant fails to state why the improvement is surprising for the improved hair characteristics.  Applicant also discusses trends, tendencies, equivalency, and improvements/”better” in the data set but does not disclose whether these trends, tendencies, equivalency, and improvements are significant or what they mean. "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
 	With regard to Applicant’s allegation that the inventive formulation and method minimize the negative effects of heavy coating or a coated feel to the hair which are imparted by conditioners (especially silicone-containing conditioners) used according to traditional or conventional routines can be minimized, the examiner notes that the parameters of “heavy coating” or “coated feel” are not listed in the proffered data. Further, it is unknown which conditioners were used by the volunteers in their conventional, personal routines and whether these conditioners contained the inventive feature of at least two silicones in combination with an ampholytic polymer. Also, the observed results may not be reproducible as when the pool of volunteers changes, so does their personal conditioners which are unknown formulations.  Lastly, Applicant did not compare their inventive formulation in their inventive method against the closest prior art which is Molenda. Molenda is in the same field of invention and is also drawn to solving the problem of consumers with damaged hair not being satisfied with the hair conditioning effect of known conditioners because in case they chose a rich conditioner, the hair afterwards does not have any volume and/or body, and after a lighter conditioner is used the hair is not conditioned enough so that it is not comb-able, does not appear shiny and not manageable ([0002] & [0007]). Molenda explicitly teaches their inventive composition conditions damaged and healthy hair excellently homogeneously so that hair becomes combable (i.e. “ease of combing”), has shine, elasticity, volume, body (i.e. body/bounce/movement) and manageable ([0009] & [0017]). With regard to the Reverse Wash system, Parsons teaches the reverse wash system permitted wide-toothed combs easily to comb through hair (i.e. ease of combing), hair that was “incredibly soft and frizz-free” (i.e. frizz and softness”) and the hair had noticeably increased volume (Parsons, pg. 5, 6 & 15).  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619    

/NICOLE P BABSON/Primary Examiner, Art Unit 1619